DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment, filed 29 April 2019, has been entered in full.  The amendment, filed 04 June 2019, has been entered in full.  The amendment, filed 06 March 2020, has been entered in full.  Claims 18, 20 and 23 are amended. Claim 19 is canceled. New claim 24 is added. The amendment, filed 21 February 2021, has been entered in full. Claims 1-5, 10, 17 are amended. New claim 25 is added. 
Applicant's election with traverse of Group II (claims 1-5, 10 and 17 in part, drawn to a method comprising a purified human TFR1 protein or a purified cell surface glycosylated peptide fragment thereof), in the reply filed on 16 February 2021 is acknowledged.  
The traversal is on the ground(s) that Claims 1-5, 10, 17, and 25 read on the elected invention as do claims 21-24 (which were categorized as Group V of the Restriction Requirement). Applicant argues that given the common elements (TFR1 or fragments thereof) and technical features (diagnosis of malignancy) of the claims of Group II and Group V, examination of the claims of Group II and Group V can be made without serious burden. Applicant requests reconsideration of the existing Restriction Requirement and withdrawal of the Restriction between Group II and Group V.

 A composition or method comprising a purified human transferrin receptor 1 (TFR1) protein or a purified cell surface glycosylated peptide fragment thereof, for use as a biomarker for detection of malignancy (claims 1-5, 10, 12-17). 
A purified monoclonal antibody that binds to a human transferrin receptor 1 (TFR1) for use in immunotherapy, as a vehicle for delivery of anti-tumor compounds, or as a diagnostic agent, wherein said antibody binds to an aberrant glycosylation site of said TFR1 (claims 6-9).
A method for delivering a cargo molecule to a subject comprising administering an antibody conjugated to a cargo molecule (claims 11-16)
A method of diagnosing a malignancy comprising contacting a bodily tissue or fluid of a subject with an antibody that binds to TFR1 (claims 21-24). 
The Examiner cannot assume what a particular claim encompasses and does the best job possible to restrict based on what is submitted at the time of the Restriction. Claim 1 (from the claim set submitted on 3/6/2020) recited a method comprising a purified human transferrin receptor 1 (TFR1) protein or a purified cell surface glycosylated peptide fragment thereof. However, the claim failed to recite any method steps and thus can read on any process that comprises (TFR1) protein. 
As was stated in the previous Office Action, Groups l-V lack unity of invention because even though the inventions of these groups require the technical feature of human TFR1 protein, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Ahrens et al. (US 2012/0021450 A1; .
Claims 6-9, 11-16, 18, 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 February 2021.  
Claims 1-5, 10, 17 and 25 are under examination. 

			Information Disclosure Statement

The information disclosure statement(s)(IDS) (filed 16 February 2021) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
Electronic document:  An electronic document is one that can be retrieved from an online source (e.g., the Internet, online database, etc.) or sources found on electronic storage media (e.g., CD-ROM, magnetic disk or tape, etc.). Many references in paper format may also be retrieved as electronic documents. Other references are retrievable only from electronic sources. 

(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. If desired, the type of publication (e.g., monograph, serial, database, electronic mail, computer program, bulletin board) may also be specified in the type of medium designator;
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) Identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
See MPEP § 707.05(e) IV, for information on data that should be used when citing electronic documents.
The following references not considered by the Examiner for the following reasons:  The electronic documents (GenBank references) are not cited properly. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claims are indefinite because of the recitation, “detecting a purified human transferrin receptor 1 (TFR1) protein or a purified cell surface glycosylated peptide fragment thereof”. 
It is unclear if the purified cell surface glycosylated peptide fragment thereof is from the human transferrin receptor 1 (TFR1) protein or from a different protein. The recitation reads on the peptide fragment coming from a different protein such as cell surface glycosylated protein. The metes and bounds of the instant claims cannot be determined. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10, 17 and 25 are under rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-5, 10 and 17 recite a judicial exception. This judicial exception is not integrated into a practical application. Additional claim 25 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
STEP 1: Is the claim to a process, machine manufacture or composition of matter?  Yes, the instant claims are drawn to a process.
STEP 2A (The Judicial Exception) PRONG ONE: Does the claim recite a law of nature, a natural phenomenon (i.e. product of nature) or an abstract ideal?  Yes, the instant claims are directed to a law of nature for the following reasons:
	The instant claims are drawn to a method for diagnosing malignancy in a sample comprising detecting a purified human transferrin receptor 1 (TFR1) protein or a purified cell surface glycosylated peptide fragment thereof in the sample, wherein the presence of the TRF1 protein or the purified cell surface glycosylated peptide fragment thereof diagnosis the malignancy in the sample. 
There is a naturally occurring correlation between the presence of TFR1 (or a purified cell surface glycosylated peptide fragment thereof) in the sample and the phenotype of malignancy. The relationship itself is a natural consequence of a substance 
STEP 2A PRONG TWO: Does the claim recite additional elements that integrate the exception into a practical application of the exception?  No. Obtaining a sample in order to perform tests is well-understood, routine, conventional activity previously engaged in by scientists in the field of diagnostics, and this step is recited at a high level of generality such that it amounts to insignificant presolution activity (e.g., obtaining samples is a necessary precursor to gather data for using the correlation).
STEP 2B: Does the claim provide an inventive concept i.e. does the claim recite additional element(s) or a combination of additional elements that amount to significantly more than the judicial exception in the claim? No. The method of detecting proteins using binding agents (i.e. antibodies) in assays such as WESTERN, ELISA, indirect ELISA and protein array analysis are routine and well-established. 
For example, Magro et al. (Reference submitted by Applicant; THYROID Volume 21, Number 3, 2011) teach an assay for detecting the presence of TFR1 in a sample, comprising contacting the sample with an antibody. 
Detecting the binding between a protein in sample using a binding agent merely instructs a scientist to use any detection technique with any generic probe. When recited at this high level of generality, there is no meaningful limitation in this step that distinguishes it from well-understood, routine, conventional data gathering activity previously engaged in by scientists in the field prior to applicant’s invention, and at the time the application was filed.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10, 17 and 25 are rejected under 35 U.S.C. 102(a1) as being anticipated by Magro et al. (Reference submitted by Applicant; THYROID Volume 21, Number 3, 2011).
Magro et al. teach Type I receptor for transferrin (TfR1/CD71) is overexpressed in several malignant tumors.  Magro et al. teach the aim of the present study was to evaluate applies to claim 1). Magro et al. teach Western blot revealed higher levels of TfR1/CD71 protein in malignant compared to benign tissues. Magro et al. teach incubating the sample with a binding agent (anti-CD71 antibody) to detect TFR1 (page 269)(applies to claims 1 and 25). Magro et al. teach that the discovery of elevated levels of TfR1/CD71 in most thyroid carcinomas would provide a rationale for the use of Anti-TfR1 antibodies for diagnostic purposes in TfR1/CD71-expressing thyroid tumors (Discussion, page 274, 3rd full paragraph).
	The Examiner notes that the functional language recited in instant claims 2-5, 10 and 17 describes a property of TFR1 protein (or fragment thereof) in the sample. The Examiner also notes that the instant claims do not recite a particular binding agent to detect the recited TFR1 protein (or fragment thereof) in the sample. 
The court in Integra Life Sciences 1, Ltd. v. Merck KgaA, 50 U.S.P.Q.2d (BNA) 1846, 1850-51 (S.D. Cal. 1999), held that a reference teaching a process may anticipate claims drawn to a method comprising the same process steps, despite the recitation of a different intended use in the preamble or the later discovery of a particular property of one of the starting materials or end products. The discovery of the mechanism by which 
Specifically, in Integra Life Sciences 1, Ltd. v. Merck KgaA, the claims were directed to a method of inhibiting animal cell proliferation comprising contacting the cell with certain RGD peptides. A prior art reference disclosed using the same peptides to interfere with the attachment of rat kidney cells to certain substrates. Finding the claims anticipated by the prior art reference, the district court noted that the experiments conducted by plaintiffs which led to the application for the '621 patent seemed to only have inquired into the results of using the RGD peptides, but failed to alter the general method of using the peptides as disclosed in the Nature article. The court observed that the entire basis of the '621 patent appears to have been founded only upon plaintiffs' extended laboratory observations of the exact same Arg-Gly-Asp chemical reactions on a variety of cells and substances. 
The court held: “Regardless of the duration of plaintiffs' subsequent experiments, the court finds that the manipulative steps described in the '621 Patent are substantially similar, if not identical to, the steps disclosed in the Nature article such that plaintiffs’ subsequent discovery that the same peptides specifically inhibited animal cell proliferation was already inherent in the Nature paper and the Nature paper thus anticipates the '621 Patent. 
In finding the claim anticipated, the court cited to the Board's holding in Novitski, noting that in that case, "the Board determined that the result of the method Novitski sought to patent (nematode [sic] inhibition) was already inherent in the steps described in a previous patent granted to Dart."  The court noted that in Novitski, had Dart taken the 
	In the instant case, the Margo reference teaches diagnosing malignancy in a sample comprising detecting TFR1 in a malignant thyroid sample using a binding agent. If the authors of the Magro reference had taken the additional steps necessary of using their malignant thyroid samples to discern glycosylation of TFR1, aberrant glycosylation of TFR1 and/or wherein TFR1 is in the absence of other compounds that naturally occur in a mammal, they would have uncovered it. 
	
	
				Conclusion
			No claims are allowed.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/18/2021